PER CURIAM.
In this workers’ compensation case, Claimant appeals an order of the Judge of Compensation Claims to the extent it apportions the award of both a medical benefit and temporary disability benefits under the apportionment statute, section 440.15(5)(b), Florida Statutes (2013). We reverse the apportionment of both the medical and indemnity benefits. The evidence of record was insufficient to satisfy the statutory requirements for the Employer/Carrier’s affirmative defense of apportionment.
REVERSED and REMANDED for entry of order comporting with this opinion.
ROBERTS, C.J., WOLF and RAY, JJ., concur.